Citation Nr: 1001179	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served in the Air National Guard of Alabama and 
was called up on active duty from November 2001 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection for 
impotence and depression.  In a December 2008 rating 
decision, the RO granted service connection for impotence and 
entitlement to special monthly compensation as of September 
2003.  As such, this issue is no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   

The Board notes that the Veteran has claimed service 
connection for depression; however, based upon the holding in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record, the Board has 
recharacterized the Veteran's claim as one for an acquired 
psychiatric disorder.
  
In December 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO hearing); the transcript of this 
hearing has been associated with the record.


FINDING OF FACT

Competent medical evidence shows that the Veteran's acquired 
psychiatric disorder is related to his service-connected 
impotence.
.




CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's 
favor, an acquired psychiatric disorder has been aggravated 
by the Veteran's service-connected impotence.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The United States Court of Appeals 
for Veterans Claims (Court) has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Significantly, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).  Thus, the Board will address service connection 
on both a direct and secondary basis in this appeal. 

At his RO hearing, the Veteran contended that his depression 
began while he was on active duty in Saudi Arabia when he was 
worried about his wife who was ill at home and he could not 
leave to be with her.  In addition, he has contended that his 
depression is secondary to his service-connected impotence.

Service treatment records do not show any treatment for or 
diagnosis of a psychiatric disorder.  

January and May 2005 private medical records from the 
Veteran's internist, L.N.D., M.D., reflect that the Veteran 
was diagnosed with depression.  A July 2005 letter from this 
private physician reflects that he had been treating the 
Veteran since 1995 and that, after the Veteran returned from 
active duty, he suffered from impotence which may have been 
due, in part, to the stress, anxiety and depression that he 
had undergone during his military time.  The private 
physician noted that the Veteran's depression had worsened 
and that he was eventually placed on medication to treat his 
depression.  The private physician opined that it definitely 
could be determined that much of the Veteran's problems with 
impotence as well as depression were associated with stress 
that the Veteran endured during his military time.  

A January 2006 VA medical record shows that the Veteran 
reported that he was not happy and was having problems at 
home.  He indicated that he could not perform sex and that 
this began when he started taking his medication for 
hypertension.  He also indicated that he was in a great deal 
of pain all the time.  The diagnosis was adjustment disorder 
with anxiety and depressed mood.  A February 2006 VA medical 
record shows that the Veteran indicated that his depression 
began while he was serving in Saudi Arabia.  VA medical 
records through November 2006 show ongoing treatment for the 
Veteran's adjustment disorder with anxiety and depressed 
mood.  

A May 2006 letter from the Veteran's internist again reflects 
his opinion that it definitely could be determined that much 
of the Veteran's problems with impotence as well as 
depression were associated with stress that the Veteran 
endured during his military time. 

A February 2009 VA examination report shows that the Veteran 
was not a good historian.  The examiner noted that the 
Veteran had reported that he had witnessed rapes in the 
military, and then indicated that he had counseled those who 
had been raped.  The Veteran did not want to discuss the 
incidents which happened in the military, but wanted to talk 
about how his erectile disfunction had caused his problems.  
The VA examiner opined that the Veteran either had little 
insight into his own behavior or was malingering in an effort 
to gain benefits.  The examiner noted that, in therapy notes 
in the claims file, there was little indication that he was 
having problems with depression due to his erectile 
disfunction.  For instance, the examiner noted that his first 
mental health note indicated that he was having problems at 
work because of his knees and that the reason given for the 
lack of intimacy was that he had gained too much weight.  The 
Veteran reported to the examiner that his erectile 
disfunction bothers him the most, and that it is due to 
medications.  The examiner noted that the Veteran exhibited 
inappropriate behavior, in that he was very dramatic and 
seemed to have an exaggerated response to being impotent.  He 
sobbed loudly and dabbed at his eyes but there were no tears 
visible.  The diagnosis was adjustment disorder with mixed 
anxiety and depression.  The examiner concluded that the 
Veteran appeared to be exaggerating his symptoms and it was 
less likely than not that his nervous disorder was caused by 
or a result of hypertension or erectile disfunction.  The 
examiner provided the rationale that the Veteran's therapy 
visit notes indicated that he did not mention erectile 
disfunction as the source of his emotional problems.  He 
mentioned other stressors that were most likely the cause of 
his anxiety and depressive symptoms.  

Medical records from March, April and September 2009 from a 
private therapist, B.J.D., Ph.D., show that he had treated 
the Veteran for symptoms consistent with a major depressive 
disorder since May 2003.  The private physician indicated 
that, as best as could be determined, the Veteran's 
depressive symptoms began around 2001 or 2002 when he was 
stationed in Saudi Arabia.  He was stationed in a military 
zone where he witnessed combat and had difficulty coping with 
that environment.  Also, he was responsible for counseling 
rape victims as a Chaplin and this contributed to his stress.  
Additionally, his wife became ill back home and he was not 
allowed to return to her during her serious illness.  The 
examiner noted that this compounded his emotional symptoms of 
feelings of hopelessness, helplessness and lethargy, e.g., 
depression.  The private physician indicated that, when he 
returned to the states, the Veteran was prescribed medication 
for hypertension by the military and subsequently developed 
problems with erectile disfunction.  The examiner opined that 
this disorder had contributed significantly to the Veteran's 
symptoms of depression and had increased his feelings of 
worthlessness, hopelessness and helplessness.  

The Board finds that the evidence of record does not support 
a grant of service connection for an acquired psychiatric 
disorder on a direct basis.  As noted above, the Veteran 
contends that his depression began during active duty.  
However, there is no evidence of treatment for or a diagnosis 
of an acquired psychiatric disorder while on active duty.  
The Board notes that the Veteran's private internist, L.N.D., 
M.D., and his private therapist, B.J.D., Ph.D., both opined 
that the Veteran's depression likely began during his time on 
active duty.  As it does not appear that these examiners 
reviewed the Veteran's claims file, these opinions are based 
on the Veteran's lay statements concerning his in-service 
depression.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  The Veteran is not 
offering this contention in order to make a medical 
diagnosis, but instead is offering these statements for the 
purpose of establishing the in-service incurrence of 
depression.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  
 
The Veteran's service treatment records do not reflect the 
occurrence of any psychiatric disorder.  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal 
Circuit determined that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.
In the present case, although the Veteran has reported that 
he began to suffer from depression while he was on active 
duty, his service treatment records do not reflect a 
diagnosis of or treatment for any psychiatric disorder.  In 
addition, it appears that the Veteran reported to B.J.D., 
Ph.D. that he was in combat while in the service; however, 
the Veteran reported to a VA examiner that he was never in 
combat and there is no evidence in the claims file that the 
Veteran was in combat while on active duty.  For these 
reasons, with regard to his contentions that his depression 
began while in the service, the Veteran is not found to be a 
credible historian.  There is simply no medical evidence to 
support these contentions.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court found that a medical 
opinion cannot be disregarded solely because it is based upon 
history provided by the Veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  Having found the Veteran's reports that his 
depression began during active duty to be incredible, the 
private examiners' opinions, to the extent that they rely on 
the Veteran's contentions regarding his in-service 
depression, are not considered to be competent medical 
evidence.  As such, service connection for an acquired 
psychiatric disorder is denied on a direct basis.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  With regard to the Veteran's claim for 
service connection for depression as secondary to his 
service-connected impotence, the February 2009 VA examiner 
opined that it was less likely than not that his nervous 
disorder was caused by or a result of hypertension or 
erectile disfunction.  She indicated that she felt that the 
Veteran was possibly malingering to gain VA benefits.  This 
examiner provided the rationale that the Veteran did not 
mention erectile disfunction as the source of his emotional 
problems in his psychiatric treatment.  This examiner, 
however, did not provide an opinion as to whether the 
Veteran's service-connected impotence was aggravating his 
depression.  

As noted above, service connection can be established on a 
secondary basis, not only if the service-connected disability 
was the proximate cause of the secondary disorder, but also 
when the service-connected disability aggravates a 
nonservice-connected condition beyond the natural progression 
of the condition.  Allen, supra.  The Board notes, however, 
that B.J.D., Ph.D. indicated that the Veteran spoke about his 
impotence in his ongoing psychiatric treatment with him, and 
how it related to his depression.  This private therapist 
opined that the Veteran's service-connected impotence was 
worsening his depression.   The Board finds that, since this 
opinion relied on ongoing treatment of the Veteran's 
psychiatric disorder and provided a conclusion with regard to 
aggravation, it is of more probative value.  As such, based 
on the totality of the record, and resolving the benefit of 
the doubt in the Veteran's favor, service connection is 
warranted for an acquired psychiatric disorder, as secondary 
to the Veteran's service-connected impotence.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, as 
secondary to service-connected impotence, is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


